NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-0594-15T4

IN THE MATTER OF I.C.,
Police Officer (S9999M), Newark.
______________________________________

                Submitted September 18, 2018 – Decided October 4, 2018

                Before Judges Ostrer and Currier.

                On appeal from the New Jersey Civil Service
                Commission, Docket No. 2014-3238.

                Fusco & Macaluso Partners, LLC, attorneys for
                appellant I.C. (Anthony J. Fusco, Jr., on the brief).

                Florio Kenny Raval LLP, attorneys for respondent City
                of Newark (Nita G. Raval, of counsel and on the brief;
                Mitchell A. Fagen, on the brief).

                Gurbir S. Grewal, Attorney General, attorney for
                respondent Civil Service Commission (Pamela N.
                Ullman, Deputy Attorney General, on the statement in
                lieu of brief).

PER CURIAM

       I.C. appeals from the Civil Service Commission's September 3, 2015,

order finding him psychologically unfit to perform effectively the duties of a
police officer, as found by the City of Newark, as the appointing authority, and

the Medical Review Panel to which I.C. had initially appealed.

      We will disturb the Commission's decision only if we conclude it was

arbitrary, capricious or unreasonable, or unsupported by substantial credible

evidence. In re Stallworth, 208 N.J. 182, 194 (2011); Campbell v. Dep't of Civil

Serv., 39 N.J. 556, 562 (1963). We do not substitute our judgment for the

agency's. In re Polk, 90 N.J. 550, 578 (1982).

      Reprising his argument before the Commission, I.C. essentially contends

on appeal that the record evidence does not support the Commission's findings.

We disagree.

      In accord with In re Vey, 124 N.J. 534, 539-40 (1991), the agency

provided psychological and psychiatric reports upon which it relied,

demonstrating that I.C. exhibited behavior that rendered him unfit, and setting

forth the reasons for removing him from the list of eligible candidates. The

Commission reviewed this evidence in detail, as well as the findings and

recommendation of the Medical Review Panel.         Suffice it to say that the

Commission's decision was adequately supported by I.C.'s subpar performance

on various standardized psychological tests that are predictive of fitness for

police service; his lack of candor in his interviews with both an evaluating


                                                                        A-0594-15T4
                                       2
psychologist and the Medical Review Panel; his past absence without leave from

the military resulting in his "other than honorable discharge"; and his license

suspension for driving without insurance. The Commission acknowledged I.C.'s

argument that these latter two incidents were remote in time. However, the

Commission was nonetheless within its discretion to assign them weight. I.C.'s

arguments do not merit any further discussion. R. 2:11-3(e)(3).

      Affirmed.




                                                                       A-0594-15T4
                                      3